ALLOWANCE
Applicant’s reply, filed 26 October 2021 in response to the non-final Office action mailed 27 May 2021, has been fully considered. As per Applicant’s filed claim amendments, claims 1-4, 9 and 21-23 are pending under examination, wherein: claim 1 has been amended, claims 2-4, 9 and 21-23 are as previously presented, claims 10-15 were withdrawn by previous restriction requirement, and claims 5-8 and 16-20 were cancelled by this and/or previous amendment(s). Pending claims 1-4, 9 and 21-23 are herein allowed and claims 10-15 are herein cancelled (see below). 

Election/Restrictions
This application is in condition for allowance except for the presence of claims 10-15 directed to an invention non-elected without traverse.  Accordingly, claims 10-15 have been cancelled (see below).

Response to Arguments/Amendments
	The 35 U.S.C. 112(b) rejections of claims 5 and 16-20 are withdrawn as a result of Applicant’s filed claim amendments. 
	The 35 U.S.C. 103 rejection of claims 1-5, 9, 16-17 and 19-23 as unpatentable over Englert et al. (US 6,855,753) as evidenced by KymeneTM Wet-Strength Resin Innovations Technical Brochure 2014 is withdrawn as a result of Applicant’s filed claim amendments. 
	No other objections and/or rejections are believed outstanding. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	Claims 10-15 are cancelled. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the close prior art of Englert teaches acoustical tiles and panels, and similar, obtained from a composition comprising a lightweight aggregate, a polyamine epichlorohydrin resin binder and further optional mineral fibers, clay fillers, etc. (col 3-5). Englert teaches the resin binder may also include 0-15% of conventionally used starch binders (Table 1; col 2). Englert differs from the instant invention in that Englert lacks the inclusion of further crosslinker(s) capable of undergoing radical polymerization selected from the claimed features i)-iii) as recited. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870. The examiner can normally be reached M-F 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE L STANLEY/Primary Examiner, Art Unit 1767